Case 3:17-cv-02507-LAB-MDD Document 113 Filed 04/15/19 PageID.1559 Page 1 of 3



 1    PHILIP J. BONOLI – Bar No. 188906
      MICHAEL W. DAVIS – Bar No. 274126
 2    BRUTZKUS GUBNER
      21650 Oxnard Street, Suite 500
 3    Woodland Hills, CA 91367
      Telephone: (818) 827-9000
 4    Facsimile: (818) 827-9099
      Email:     pbonoli@bg.law
 5               mdavis@bg.law
 6    Attorneys for Defendant
      ASCEND FUNDING, LLC
 7

 8                            UNITED STATES DISTRICT COURT
 9                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 10
      ANTON EWING,                                Case No. 3:17-cv-2507 LAB (MDD)
 11
                Plaintiff,                        JOINT MOTION FOR DISMISSAL
 12                                               WITH PREJUDICE
      v.
 13                                               [Filed Concurrently with Proposed Order
      EMPIRE CAPITAL FUNDING                      Dismissing Defendant Ascend Funding,
 14   GROUP, INC., et al.,                        LLC with Prejudice]
 15             Defendants.                       Judge: Hon. Larry Alan Burns
                                                  Magistrate Judge: Hon. Mitchell D.
 16                                               Dembin
 17

 18

 19

 20         PLEASE TAKE NOTICE that pursuant to a confidential Settlement Agreement
 21   entered into by Plaintiff, Anton Ewing, and Defendant, Ascend Funding, LLC, on April
 22   9, 2019, Plaintiff and Defendant, Ascend Funding, LLC, hereby jointly move under
 23   Federal Rule of Civil Procedure 41(a)(1)(A)(ii) to dismiss this action with prejudice as
 24   to all claims asserted against Defendant, Ascend Funding, LLC, with each party bearing
 25   their own attorney’s fees and costs.
 26   ///
 27   ///
 28   ///

                                                 1
                              JOINT MOTION FOR DISMISSAL WITH PREJUDICE
Case 3:17-cv-02507-LAB-MDD Document 113 Filed 04/15/19 PageID.1560 Page 2 of 3



 1
      Dated: April 12, 2019                        BRUTZKUS GUBNER
 2

 3
                                                   By: /s/ Philip J. Bonoli
 4                                                     PHILIP J. BONOLI
 5                                                     MICHAEL W. DAVIS
                                                       Attorneys for Defendant
 6
                                                       ASCEND FUNDING, LLC
 7                                                     pbonoli@bg.law
                                                       mdavis@bg.law
 8
      Dated: April 12, 2019                        ANTON EWING
 9

 10                                                By: /s/ Anton Ewing
 11
                                                       Plaintiff in Pro Per

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                                 2
                              JOINT MOTION FOR DISMISSAL WITH PREJUDICE
Case 3:17-cv-02507-LAB-MDD Document 113 Filed 04/15/19 PageID.1561 Page 3 of 3



 1                              SIGNATURE CERTIFICATION
 2
            I, Philip J. Bonoli, certify that the content of this Joint Motion for Dismissal with
 3
      Prejudice is acceptable to all parties signing this notice, as required by the United States
 4
      District Court for the Southern District of California Electronic Case Filing
 5
      Administrative Policies and Procedures.
 6

 7

 8    Dated: April 12, 2019                         BRUTZKUS GUBNER
 9

 10                                                 By: /s/ Philip J. Bonoli
                                                        PHILIP J. BONOLI
 11
                                                        MICHAEL W. DAVIS
 12                                                     Attorneys for Defendant
 13
                                                        ASCEND FUNDING, LLC
                                                        pbonoli@bg.law
 14                                                     mdavis@bg.law
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                                   3
                              JOINT MOTION FOR DISMISSAL WITH PREJUDICE
